DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Response After Final filed on April 5, 2021.  Claim 10 was amended.  Claims 1-9, 16-17, and 21 remain cancelled.  Thus, claims 10-15, 18-20, and 22-25 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Linda J. Thayer, on April 29, 2021.  The claims have been amended as follows:

Claim 10 is amended as follows:
10.	(Currently amended) A method performed by an information service provider system comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the information service provider system to perform the method, the method comprising: 
receiving, at an interface of the information service provider system, an indication of an intended destination of a mobile sensor platform; 

analyzing the information included in the environmental information database to identify desired environmental sensor data of interest to obtain, the desired environmental sensor data of interest being associated with the geographic area of interest, wherein identifying the desired environmental sensor data of interest comprises: 
analyzing the environmental information database to identify environmental sensor data that is not included in the environmental information database, and 
identifying the environmental sensor data that is not included in the environmental information database as the desired environmental sensor data of interest; 
identifying one or more proposed routes transiting, at least in part, the geographic area of interest, the one or more proposed routes having environmental sensor data to be collected by the information service provider system; 
generating, using mapping information included in a mapping database, proposed route information for the mobile sensor platform, the proposed route information being associated with at least one of the one or more proposed routes; and 
transmitting, from the interface of the information service provider system to a system associated with the mobile sensor platform, the proposed route information.

Allowable Subject Matter
Claims 10-15, 18-20, and 22-25 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 10 is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, identifying one or more proposed routes transiting, at least in part, the geographic area of interest, the one or more proposed routes having environmental sensor data to be collected by the information service provider system, and generating, using mapping information included in a mapping database, proposed route information for the mobile sensor platform, the proposed route information being associated with at least one of the one or more proposed routes.  Therefore, claim 10, and dependent claims 11-15, 18-20, and 22-25, are allowable over the prior art of record.
It is noted that the closest prior art, U.S. Patent Publication 2017 /0069208 A1, to Nair et al., is directed to determining an alternative route based on status information of a traffic signal and/or attributes associated with a road segment. The approach involves determining status information for the at least one traffic signal based, at least in part, on a determination that at least one vehicle is within at least one distance threshold.
U.S. Patent Publication 2011/0264657 A1, to Hoffman et al., is directed to an electronic communication system is controlled by a content service provider to return relevant information from a content specific database in response to a user query
U.S. Patent Publication 2016/0086285 A1, to Jordan Peters et al., discloses a telematics system associated with a mobile sensor platform.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864